       Case 4:20-cv-00227 Document 1 Filed on 01/21/20 in TXSD Page 1 of 8



                          UNITES STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ANGELLA A. AYISSI                                 §
            Plaintiff,                            §
                                                  §
v.                                                §   CIVIL ACTION NO. ________________
                                                  §
KROGER TEXAS, L.P.                                §
          Defendant.                              §                             JURY DEMAND

                         PLAINTIFF’S ORIGIANAL COMPLAINT

       COMES NOW Plaintiff, ANGELLA A. AYISSI, filing this Plaintiff’s Original Complaint,

complaining of Defendant KROGER TEXAS, L.P., and in support thereof respectfully shows this

Court as follows:

                                         JURISDICTION

       1.      Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. Sections 1331,

1343(4) and Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. sections 2000e et

seq. (“Title VII”).

       2.      The unlawful employment practices alleged in this complaint were committed in

the Southern District of Texas. Venue is proper.

                                            PARTIES

       3.      Plaintiff, ANGELLA A. AYISSI, is an African-American female citizen of the

United States of America, and a resident of Texas.

       4.      Plaintiff amends this Complaint in part to properly name the Defendant. Defendant

is KROGER TEXAS, L.P. is an employer within the meaning of Title VII and a company duly

qualified to do business in the State of Texas.
      Case 4:20-cv-00227 Document 1 Filed on 01/21/20 in TXSD Page 2 of 8



                             ADMINSTRATIVE PROCEDURES

       5.      Plaintiff timely filed a Charge of Discrimination against the defendant with the

Equal Employment Opportunity Commission (“EEOC”), and the Texas Workforce Commission

Civil Rights Division (“TWC”) on or about January 11, 2018. Plaintiff alleged discrimination

based on her race – black, and due to her disability. Plaintiff further alleged retaliation and

discrimination based upon her gender. sexual harassment. A copy of Plaintiff’s Charge is attached

hereto as Exhibit 1.

       6.      On or about October 28, 2019, Plaintiff received notice of her right to file a civil

action from the EEOC. Plaintiff’s files the Original Complaint within 90 days of receipt of that

notice. A copy of the notice is attached as Exhibit 2.

       7.      Plaintiff has satisfied all private, administrative and judicial prerequisites to the

institution of this action. All administrative remedies have been exhausted. There are no other

laws prohibiting the unlawful employment practices alleged in this complaint under which Plaintiff

was obliged to make a complaint or charge

                                   STATEMENT OF FACTS

       8.      At the time this claim accrued, Plaintiff Angela Ayissi had been employed with the

defendant for over 22 years. Plaintiff Ayissi, began her career with the defendant as a Cashier on

or about May 1, 1996.

       9.      At the end of December 2017 Plaintiff, who was out on leave, heard rumors that

she was suspended and possible terminated.

       10.     By January 11, 2018 it became apparent to Plaintiff that she was no longer an

employee of the defendant.




                                                 2
      Case 4:20-cv-00227 Document 1 Filed on 01/21/20 in TXSD Page 3 of 8



       11.     Prior to being terminated, on September 7, 2017, Plaintiff filed an internal

grievance alleging unlawful discrimination and harassment.

       12.     Subsequent to filing her grievance, on October 14, 2017, Ayissi submitted an

application for medical leave, which she had successfully done before, to tend to the health

problems she developed as a result of the unlawful discrimination visited upon her by management

as she performed her duties as a cashier for the respondent. More specifically the day before, on

October 13, 2017, an incident occurred in the defendant’s store where Ayissi worked that triggered

a severe anxiety attack causing Ayissi to seek medical leave.

       13.     For years Ayissi filed complaints and reports asking the defendant to keep her safe

from an employee who threatened her safety, but the defendant refused to take any steps to protect

Ayissi’s safety. On October 13, 2017 the person who Ayissi had previously reported entered the

store and approached Ayissi in a menacing manner.

       14.     Upon submitting her leave request to her manager Anetter Pompa on October 14,

2017, Pomoa provided Ayissi with incorrect information.

       15.     In addition, upon submitting her leave request, unbeknownst to Ayissi at the time,

Pompa knowingly withheld documents from Ayissi that would have facilitated Ayissi submitted a

complete application in support of her leave request.

       16.     At the time of her request Ayissi did not know that management was obligated to

provide the employee with certain documents to complete the request for medical leave, therefore

Ayissi did not know to request said documents from Pompa.

       17.     Thereafter, in November 2017, while Ayissi was still out on leave, Ayissi received

correspondence from the defendant directing her to appear in the store where she worked to discuss

her leave request with management.




                                                3
      Case 4:20-cv-00227 Document 1 Filed on 01/21/20 in TXSD Page 4 of 8



       18.     Ayissi then timely appeared in the store in November 2017, spoke with Annette

Pompa about the correspondence, and Pompa again knowingly failed to provide Ayissi with

certain required information and/the documentation complete her leave request. In addition,

Pompa failed to document and/or report that Ayissi appeared in the store as directed in the letter

to discuss her leave request.

       19.     At no time during their conversation in the store in November 2017 did Pompa

advise Ayissi that if she did work a shift she would be terminated.

       20.     At that time in November 2017, Ayissi was still an employee of the defendant.

       21.     As a result of Pompa’s failure to provide Ayissi with the documents she was

required to provide, Ayissi was ultimately fired from her employment with the defendant.

       22.     At all times relevant to this complaint Annette Pompa was employed as a

supervisor/ manager for defendant and maintained a supervisory role over Plaintiff.

                            INCORPORATION OF ALLEGATIONS

       23.     All of the allegations in each of the foregoing paragraphs are incorporated by

reference into each of the following claims for relief as if fully set forth in each such claim.

                                    FIRST CLAIM FOR RELIEF
              Unlawful Race Discrimination in violation of Title VII, 42 U.S.C. § 2000e et seq.

       24.     The effect of Defendant’s actions, as alleged above, denied Plaintiff equal

employment opportunities and discriminated against her on the basis of his race and/or color.

Plaintiff was fully qualified to perform the duties of a cashier for Defendant. Plaintiff, a black

woman, was treated differently than similarly situated persons who were non-black by being

subjected to different rules based upon her race and/or color. Other non-black employees were

not subject to similar treatment. Plaintiff was subject to such disparate treatment on the basis of

her race.



                                                     4
       Case 4:20-cv-00227 Document 1 Filed on 01/21/20 in TXSD Page 5 of 8



        25.       Plaintiff, as a black person, was a member of a protected class during her

employment with Defendant. Plaintiff was subjected to treatment by Annette Pompa and others

that had the effect of unreasonably interfering with Plaintiff’s work performance and/or created a

hostile or offensive work environment for Plaintiff.

        26.       Because of such treatment, Plaintiff suffered irreparable injury from Defendant’s

policies and practices as stated in this petition up to an including termination.

                                    SECOND CLAIM FOR RELIEF
                 Unlawful Retaliation in violation of Section Title VII, 42 U.S.C. § 2000e et seq.

        27.       The Defendant’s actions, as alleged above, violate Title VII, in that defendant

undertook such actions against Plaintiff intentionally because Plaintiff made prior complaints of

discrimination, sexual harassment, hostile work environment, and/or retaliation.

        28.       Plaintiff’s opposition to the Defendant’s conduct was a proximate cause of damages

suffered by Plaintiff. Other non-protected status employees were not subject to similar treatment.

        29.       Plaintiff was intentionally misled by management and denied required documents

and/or otherwise subjected to unlawful retaliation by defendant in violation of Title VII without

regard for her statutorily protected rights.

        30.       Because of such retaliation, Plaintiff has suffered and will continue to suffer

irreparable injury from the Defendant’s unlawful employment policies and practices as stated in

this petition.

        31.       Plaintiff has suffered and will continue to suffer emotional and mental anguish as a

result of Defendant’s actions.          Defendant committed such action with malice and reckless

disregard to Plaintiff’s federal statutory rights.




                                                        5
       Case 4:20-cv-00227 Document 1 Filed on 01/21/20 in TXSD Page 6 of 8



                                    THIRD CLAIM FOR RELIEF
    Unlawful Discrimination on basis of gender in violation of Section Title VII, 42 U.S.C. § 2000e et seq.

        32.     Plaintiff further alleges that she was discriminated against on the basis of her

gender, female which had the effect of effect of unreasonably interfering with her work

performance and/or created a hostile or offensive work environment for Plaintiff.

        33.     Plaintiff avers she was intentionally misled by defendant when she requested

medical leave and that other non-protected status employees were not subject to similar treatment.

        34.     Because of Defendant’s conduct by and through it agent(s), Annette Pompa

Plaintiff has suffered and will continue to suffer irreparable injury from the Defendant’s unlawful

employment policies and practices as stated in this petition.

        35.     Plaintiff has suffered and will continue to suffer emotional and mental anguish as a

result of Defendant’s actions.        Defendant committed such action with malice and reckless

disregard to Plaintiff’s federal statutory rights.

                                  FOURTH CLAIM FOR RELIEF
              Unlawful Discrimination and Retaliation in Violation of the ADAAA, as amended

        36.     Defendant by and through its agent(s),] intentionally engaged in unlawful

employment practices involving Plaintiff because of her disability, history of a disability, or

perceived disability.

        37.     By and through its agents Defendant intentionally discriminated against and

retaliated against Plaintiff in connection with the compensation, terms, conditions and privileges

of employment in violation of 42 U.S.C. Section 12112. The effect of these practices has been to

deprive Plaintiff of equal employment opportunities and otherwise adversely affect her status as

an employee.




                                                      6
       Case 4:20-cv-00227 Document 1 Filed on 01/21/20 in TXSD Page 7 of 8



        38.     Plaintiff alleges that Defendant, by and through its agent(s) discriminated against

Plaintiff on the basis of a disability, history of a disability, or a perceived disability with malice or

with reckless indifference to the protected rights of Plaintiff.

                      RESPONDEAT SUPERIOR AND RATIFICATION

        39.     Whenever in this complaint it is alleged that the Defendant Kroger did any act or

thing, it is meant that the Defendant’s officers, agents, servants, employees or representatives did

such act and/or that at that time such act was done, it was done with the full authorization or

ratification of the Defendant or was done in the normal and routine course and scope of

employment of Defendant’s officers, agents, servants, employees, or representatives.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that this Court enter a judgment:

        1.    Declaring that the acts and practices complained of are in violation of Title VII and

the Americans with Disabilities Act, as amended, and are against the law;

        2. Declaring sufficient remedial relief to make Plaintiff whole for the individual loss she

has suffered as a result of the discrimination and retaliation against her as alleged in this complaint

including but not limited to:

                (a) Awarding Plaintiff back pay with interest on any back pay awarded;

                (b) Awarding Plaintiff compensatory damages, punitive damages, and such other

                    monetary relief as may be deemed appropriate in amounts to be determined at

                    trial;

                (c) Awarding Plaintiff prejudgment interest to the maximum extent permitted by

                    law;

                (d) Awarding Plaintiff the cost of this action together with expert witness fees and

                    reasonable attorney’s fees;


                                                   7
       Case 4:20-cv-00227 Document 1 Filed on 01/21/20 in TXSD Page 8 of 8



        3. Directing Defendant to pay Plaintiff damages for her mental anguish as a result of the

discrimination against her as alleged in this complaint, pursuant to and within the statutory

limitations of the law;

        4.   Other appropriate nondiscriminatory measures to overcome the effects of the

discrimination alleged in this complaint;

        5. Plaintiff prays for such additional relief to which she is entitled under the law; and

        6. Plaintiff prays for such additional relief as justice may require.

                                         JURY DEMAND

        In accordance with Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

a trial by jury in this action.



                                                       Respectfully Submitted,

                                                       THE TACKETT FIRM, PLLC



                                                       By______________________________
                                                             Deshonda P. Charles
                                                             Texas Bar No. 24053502
                                                             Federal ID. No. 641900
                                                             4412 Stanford Street, Suite 1
                                                             Houston, Texas 77006
                                                             Telephone (713) 993-7310
                                                             Facsimile (713) 533-0303
                                                             dcharles@thetackettfirm.com
                                                             ATTORNEY FOR PLAINTIFF
                                                             ANGELLA A. AYISSI




                                                   8
